Citation Nr: 0836051	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, veteran' spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1959 to August 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The veteran was afforded a Travel Board Hearing before the 
undersigned in July 2007.  A transcript is associated with 
the claims folder.    


FINDINGS OF FACT

1.  The veteran had significant noise exposure as a member of 
the combat engineering branch of the U.S. Army and has a 
current bilateral hearing loss disability; the competent 
medical evidence is in relative equipoise as to whether this 
in-service noise exposure is causative of the hearing loss, 
and all doubt is resolved in favor of the veteran's 
contention.  

2.  The veteran had significant noise exposure as a member of 
the combat engineering branch of the U.S. Army and has 
current tinnitus; the competent medical evidence is in 
relative equipoise as to whether this in-service noise 
exposure is causative of the tinnitus, and all doubt is 
resolved in favor of the veteran's contention.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2007). 

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for 
bilateral hearing loss and tinnitus.  Therefore, no further 
development is needed with respect to these claims.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

Analysis

The veteran contends that exposure to loud noise in service 
caused current bilateral hearing loss and tinnitus.  The 
Board notes that the veteran had service as a construction 
specialist and engineer, and that in this capacity he was 
exposed to loud compressors and other construction noises.  
In addition, the veteran contends that he was trained in 
weapons (M-1 rifle, .50 cal. machine gun) without the use of 
hearing protection.  As his personnel record indicates 
service as a combat engineer, this is not doubted, and the 
Board will concede noise exposure in service.  

The post-service medical records do indicate a current 
hearing loss disability, with a recent VA examination in 
April 2006 noting moderately severe to profound hearing loss 
in the right ear and mild to profound hearing loss in the 
left ear.  Specifically, audiometry testing was as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
35
95
100
100
82.5
LEFT
20
95
95
100
77.5

Speech audiometry revealed speech recognition ability 
(Maryland CNC) of  56 percent in the right ear and 44 percent 
in the left ear.  Upon review of the diagnostic test, the 
Board concludes that audiometric testing was done in 
compliance with VA guidelines, and there is a current hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385. 

Service medical records do not indicate a diagnosis of 
hearing loss as defined by 38 C.F.R. § 3.385; however, the 
veteran's separation examination did indicate 35 (left ear) 
and 30 (right ear) decibel hearing loss at the 4000Hz level, 
which is a significant clinical finding of abnormal hearing.  
As there was noise exposure as well as documented hearing 
loss symptoms in service, the veteran had a VA audiology 
examination to determine if there was a relationship between 
his current hearing loss and service.  The associated report, 
dated in April 2006, stated that as the veteran had "no 
ratable hearing loss at discharge," that it was not likely 
that his current hearing loss was related to service.  
Regarding tinnitus, the examiner noted the veteran's 
complaints of tinnitus currently; however, as the separation 
examination did not contain complaints of tinnitus, he felt 
as though it was unlikely that the current tinnitus was 
related to military service.  

The veteran, in supporting his claim, submitted letters of a 
private audiologist dated in February 2006 and July 2007, 
respectively.  In the most recent of these letters, the 
audiologist indicated that he had reviewed a portion of the 
veteran's service medical records, with both letters 
indicating that an examination was done with the veteran's 
noise exposure history having been taken.  In each letter, 
the private audiologist comes to the conclusion that the 
exposure to noise in service, including loud trucks and 
weapons firing without hearing protection, was "quite 
likely" the cause of current hearing loss and tinnitus.  The 
Board notes that the private audiologist utilized the 
Maryland CNC test as proscribed by VA regulations in the 
examination portion attached to both opinion letters.   

While it is evident that the entirety of the claims file was 
not made available to the private audiologist, there is 
evidence that at least some of the service history was 
reviewed and that the opinion was not based purely on 
subjective history or speculation.  Moreover, the noise 
exposure reported to the examiner is confirmed by the 
veteran's service personnel records which indicate duty with 
the combat engineering branch of the Army, and thus there is 
no question as to the veracity of the veteran's statements 
regarding in-service noise exposure.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).    

The evidence of record is thus, at the very least, in 
equipoise, with the VA opinion weighing against the contended 
relationship, and the two letters from the veteran's private 
audiologist supporting a nexus between in-service noise 
exposure and current bilateral hearing loss and tinnitus.  As 
such, the Board will apply any benefit of the doubt in the 
veteran's favor, and the claims for service connection will 
be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990) (an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


